      Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 1 of 16 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 CHICAGO DIVISION

ALAN KAY,                           )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )               Case No.: 1:19-cv-3063
                                    )
NATIONAL REPROGRAPHICS INC.         )
D/B/A BLUEDGE,                      )
                                    )
      Defendant.                    )
____________________________________)

            PLAINTIFF’S COMPLAINT AND DEMAND FOR A JURY TRIAL

       COMES NOW Plaintiff, ALAN KAY (hereinafter “Plaintiff” or “Kay”) and files his

Complaint against Defendant, NATIONAL REPROGRAPHICS INC. D/B/A BLUEDGE

(hereinafter “Defendant” or “BluEdge”) and in support Plaintiff states the following:

                                     NATURE OF THE CLAIMS

       1.      This is an action for monetary damages, pursuant to Title I of the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq (ADA) and the Illinois Human

Rights Act, 775 ILCS 5/1-101, et seq. (hereinafter the “IHRA”).

       2.      This action is to redress Defendant’s unlawful employment practices against

Plaintiff, including Defendant’s unlawful discrimination and harassment against Plaintiff because

of his disability as well as Defendant’s retaliation against Plaintiff for engaging in protected

activity leading to his unlawful termination.

                                JURISDICTION AND VENUE




                                                1
       Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 2 of 16 PageID #:2



          3.    This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff s rights under the

ADA.

          4.    This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law and the IHRA pursuant to 28 U.S.C. § 1367(a) because the Illinois state law claims

are so closely related to Plaintiff’s ADA claims that they form part of the same case or controversy.

          5.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                               THE PARTIES

          6.    Plaintiff, KAY, is a Citizen of the United States, and was at all times material a

resident of the State of Illinois, residing in Bolingbrook.

          7.    Plaintiff worked for Defendant out of its offices located at 650 W Lake St., Chicago,

IL.

          8.    Defendant, BLUEDGE, is a Foreign For-Profit Corporation, licensed and

authorized to conduct business in the state of Illinois and doing business within this Judicial

District, with its principal place of business in with its principal place of business in New York,

NY.

          9.    Defendant, BluEdge, is an employer as defined by the laws under which this action

arises.

                                   PROCEDURAL REQUIREMENTS

          10.   Plaintiff has complied with all statutory prerequisites to filing this action.




                                                      2
      Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 3 of 16 PageID #:3



       11.      On December, 15, 2017, Plaintiff dual-filed a claim with the Illinois Department of

Human Rights Commission (hereinafter the “IDHR”) and the Equal Employment Opportunity

Commission (hereinafter the “EEOC”), against Defendants, satisfying the requirements of 42

U.S.C. § 2000e-5(b) and (e), based on disability discrimination. A copy of Charge of

Discrimination is attached hereto and incorporated herein as Exhibit A.

       12.      Plaintiff’s EEOC charge was filed within three hundred (300) days after the alleged

unlawful employment practices occurred.

       13.      On February 6, 2019, the EEOC issued to Plaintiff a Dismissal and Notice of

Rights. A copy of the Dismissal and Notice of Rights is attached hereto and incorporated herein

as Exhibit B.

       14.      This complaint was filed within ninety (90) days Plaintiff’s receipt of the EEOC’s

Dismissal and Notice of Rights.

                                      FACTUAL ALLEGATIONS

       15.      Plaintiff worked for Defendant or a company that would later become part of

Defendant’s corporation, for approximately eight years. During his tenure, Plaintiff worked as an

Account Executive at a branch of Defendant’s company in Chicago, IL.

       16.      Plaintiff was originally hired in March 2009 by a company called Digital Imagining

Resources (DIR). DIR was sold in 2014 to National Reprographics, Inc. (NRI) and employees

were able to remain in their positions.

       17.      Subsequently, in November 2016, NRI launched a rebrand and became BluEdge;

giving Plaintiff eight years of combined experience as an account executive with the company.

       18.      On January 30, 2017, Plaintiff was diagnosed with diverticulitis and remained home

to rest on both February 1st and 2nd, 2017.



                                                 3
      Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 4 of 16 PageID #:4



        19.     Plaintiff kept Peter Smith, Sales Manager, updated and informed at all times during

his hospital visit and of his subsequent need for leave as a result of his diagnosis.

        20.     Plaintiff returned to work on February 3, 2017; however, due to the medications

Plaintiff was prescribed, he became severely ill and was unable to continue working.

        21.     Plaintiff was forced to miss work from February 8th through February 10, 2017, as

a result his body’s reaction to the prescribed medications.

        22.     On February 8, 2017, Plaintiff contacted Lori DeHart, Human Resources Manager,

to discuss applying for intermittent Family Medical Leave Act (FMLA) as a result of his medical

condition.

        23.     Lesly Ponce, Ms. DeHart’s assistant, overnighted the necessary FMLA documents

to Plaintiff later that same day.

        24.     Several days later, Ms. DeHart contacted Plaintiff to inform him he could not apply

for intermittent FMLA under Illinois laws because Defendant did not meet the statutory

requirements.

        25.     During this same call, Ms. DeHart stated Plaintiff had not accrued enough Personal

Time Off (PTO) at the time of his medical leave of absence for the company to pay him and

demanded a doctor’s note stating the reason for his absences.

        26.     Plaintiff’s primary care physician sent a doctor’s note to Defendant that same day.

        27.     Following Plaintiff’s return, Mr. Smith removed items from Plaintiff’s work station

without permission and sent a publicly posted email containing private information regarding

Plaintiff’s alleged activity issues.

        28.     Printed activity reports from this time indicate Plaintiff was either first or second

among all account executives company-wide each week.



                                                  4
      Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 5 of 16 PageID #:5



        29.     Ms. DeHart also began contacting Plaintiff’s superiors to request information

regarding Plaintiff’s behavior.

        30.     In May 2017, Plaintiff requested five days off as part of his vacation request.

        31.     At no time did Mr. Smith inform Plaintiff he had not accrued enough time to cover

Plaintiff’s request.

        32.     Plaintiff returned on May 22, 2017.

        33.     Upon Plaintiff’s return, Mr. Smith and Gordon Reich, Regional Director, requested

a meeting with Plaintiff.

        34.     During this meeting, Mr. Smith stated he was terminating Plaintiff’s employment

because Plaintiff had taken off one day over his allotted annual number of PTO days.

        35.     Plaintiff was also told that every time Plaintiff missed a day of work, it created a

burden for Mr. Smith and Mr. Reich.

        36.     In accordance with company policy, Plaintiff’s seven days missed as a result of his

medical condition were unpaid and should not have counted against Plaintiff’s PTO allotment.

        37.     During the termination of his employment, Plaintiff was given a termination letter.

When Plaintiff requested information not contained in the letter, Mr. Smith refused to answer

Plaintiff’s questions and left the room.

        38.     Defendant failed to follow its typical progressive discipline process during the

termination of Plaintiff’s employment.

        39.     Plaintiff has been injured by Defendant’s illegal conduct.

                       Count I: Disability Discrimination in Violation of the ADA

        40.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-39, above.



                                                   5
      Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 6 of 16 PageID #:6



        41.     At all material times, Plaintiff was a qualified employee protected under the ADA.

        42.     Plaintiff suffers from a disability.

        43.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        44.     Defendant violated the ADA by unlawfully terminating and discriminating against

Plaintiff based on his disability.

        45.     Defendant intentionally discriminated against Plaintiff on the basis of his disability.

        46.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

                            Count II: Retaliation in Violation of the ADA

        47.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-39, above.

        48.     Plaintiff engaged in protected activity under ADA on more than one occasion while

employed by Defendant.

        49.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

        50.     Defendant’s conduct violated the ADA.

        51.     Plaintiff has satisfied all statutory prerequisites for filing this action.



                                                    6
      Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 7 of 16 PageID #:7



        52.     Defendant’s discriminatory conduct, in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

        53.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        54.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.

                     Count III: Disability Discrimination in Violation of the IHRA

        55.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-39, above.

        56.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the IHRA.

        57.     Plaintiff is a member of a protected class.

        58.     Defendant is prohibited under the IHRA from discriminating against Plaintiff

because of his disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        59.     Defendant violated the IHRA by unlawfully terminating and discriminating against

Plaintiff based on his disability.

        60.     Plaintiff has been damaged by the illegal conduct of Defendant.

        61.     Defendant’s discriminatory conduct, in violation of the IHRA, has caused the

Plaintiff to suffer a loss of pay, benefits, and prestige.

        62.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.




                                                    7
      Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 8 of 16 PageID #:8



        63.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive damages.



                             Count IV: Retaliation in Violation of the IHRA

        64.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-39, above.

        65.     Plaintiff engaged in protected activity under the IHRA on more than one occasion

while employed by Defendant.

        66.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

        67.     Defendant’s conduct violates the IHRA.

        68.     The Plaintiff has satisfied all statutory prerequisites for filing this action.

        69.     Defendant’s discriminatory conduct, in violation of the IHRA, has caused the

Plaintiff to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

        70.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        71.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s statutorily protected rights, thereby entitling him to punitive

damages.

                                          PRAYER FOR RELIEF

        a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional




                                                    8
      Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 9 of 16 PageID #:9



distress damages, in an amount to be proved at trial, punitive damages, and prejudgment interest

thereon;

       b)      Grant Plaintiff his costs and an award of reasonable attorneys' fees (including expert

witness fees); and

       c)      Award any other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.



Dated: May 7, 2019


                                               Respectfully Submitted:

                                               /s/ Gary Martoccio
                                               Gary Martoccio
                                               Illinois Attorney Registration No. 6313431
                                               Spielberger Law Group
                                               111 W. Jackson, Suite 1700
                                               Chicago, IL 60604
                                               T: (800) 965-1570 ext. 106
                                               F: (866) 580-7499
                                               Gary.Martoccio@spielbergerlawgroup.com

                                               Counsel for Plaintiff




                                                  9
Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 10 of 16 PageID #:10




               EXHIBIT A
Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 11 of 16 PageID #:11
Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 12 of 16 PageID #:12




               EXHIBIT B
Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 13 of 16 PageID #:13
Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 14 of 16 PageID #:14
Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 15 of 16 PageID #:15
Case: 1:19-cv-03063 Document #: 1 Filed: 05/07/19 Page 16 of 16 PageID #:16
